Citation Nr: 1543707	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  09-33 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent prior to December 10, 2008, and in excess of 40 percent thereafter for degenerative arthritis of the lumbar spine (low back disability).

2.  Entitlement to an initial disability rating in excess of 10 percent prior to January 11, 2010, and in excess of 60 percent thereafter for ischemic heart disease status post stents associated with herbicide exposure (IHD).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

4.  Entitlement to an increased disability rating for right lower extremity radiculopathy evaluated as 10 percent disabling prior to January 29, 2013 and in excess of 20 percent thereafter.




REPRESENTATION

Appellant represented by:	Catholic War Veterans of the U.S.A.


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran had active service from September 1967 to June 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2008 and December 2010 decisions by the Department of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office (RO).

The Board notes that while the claim regarding a low back disability was pending, the Veteran also perfected an appeal as to the issue regarding IHD.  The appeals have been merged under the docket number reflected above.

A September 2009 Decision Review Officer decision granted an increased disability rating to 40 percent for the low back disability, effective December 10, 2008.  A Veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  As such, the claim for an increased rating for a low back disability remains on appeal before the Board.

When the claim for an increased rating for the low back disability was previously before the Board in December 2012, it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.  Review of the record indicates substantial compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that the issue of service connection for a right shoulder disability was addressed in a February 2013 supplemental statement of the case; however, the Veteran limited his appeal to the issue regarding IHD in his March 2013 formal appeal.  As such, the issue of service connection for a right shoulder disability is not before the Board.

At this point, the Board notes that a March 2013 rating decision granted service connection for right lower extremity (RLE) radiculopathy, and the RO informed the Veteran that the issue was ancillary to and intertwined with the appeal issue; therefore, no further action was required.  Thus, as noted in the Introduction, the issue of entitlement to an increased rating for RLE radiculopathy is before the Board and is addressed in the Remand below.

In response to correspondence from the Board, in May 2015 the Veteran waived initial RO consideration of new evidence, in the form of January 2015 MRI testing results, submitted in conjunction with the claim.  38 C.F.R. § 20.1304 (c) (2015).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  During the pendency of the Veteran's claim for an increased evaluation, he asserted in a March 2010 VA examination that his service-connected low back disability has rendered him unemployable.  Accordingly, the issues listed above have been amended to include the issue of whether a TDIU rating is warranted.

The issue of entitlement to service connection for gastroesophageal reflux disease (GERD) appears to have been submitted in a March 2013 formal appeal and subsequent statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action, which may include clarification as to whether the Veteran intended to file a claim.  38 C.F.R. § 19.9(b) (2015).

The Board has reviewed the physical claims file and the electronic file on the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure a total review of the evidence. 

The appeal issue regarding the low back disability is addressed below.  All other issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to December 10, 2008, the Veteran's service-connected low back disability was manifested by pain, limitation of motion, and forward flexion greater than 30 degrees; neither favorable nor unfavorable ankylosis of the thoracolumbar spine has been shown. 

2.  Since December 10, 2008, the Veteran's service-connected low back disability was manifested by pain, limitation of motion, and forward flexion of 30 degrees or less; neither favorable nor unfavorable ankylosis of the thoracolumbar spine has been shown.


CONCLUSIONS OF LAW

1.  Prior to December 10, 2008, the criteria for a disability rating in excess of 20 percent for the Veteran's service-connected low back disability are not met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2015).

2.  Since December 10, 2008, the criteria for a disability rating in excess of 40 percent for the Veteran's service-connected low back disability are not met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).  In a letter mailed to the Veteran in February 2008, VA satisfied this duty in regards to the low back disability. 

Relevant to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been obtained and considered.  Additionally, the Board finds there has been substantial compliance with its December 2012 remand directives.  Specifically, VA examination and opinion addressing the severity of the disability on appeal was obtained in January 2013; the Board finds that such are adequate to decide the claim.  The Board also notes that the Veteran was notified in August 2009, pursuant to 38 C.F.R. § 3.159(e), of the inability to obtain his records from the Social Security Administration (SSA).  In that regard, the RO requested copies of the records from SSA and received a negative reply in February 2009 reflecting that after an exhaustive search, the records were unable to be located.  

Thus, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the issue adjudicated herein, and that additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose with respect to such issue.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  

General Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  



Low Back Legal Criteria

Disabilities of the spine are evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2015).  

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, when forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Normal ranges of motion of the thoracolumbar spine are flexion from 0 degrees to 90 degrees, extension from 0 degrees to 30 degrees, lateral flexion 0 degrees to 30 degrees bilaterally, and lateral rotation from 0 degrees to 30 degrees bilaterally.  38 C.F.R. § 4.71, Plate V; see also 38 C.F.R. § 4.71, General Rating Formula for Diseases and Injuries of the Spine, Note 2.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Low Back Analysis

Initially, the Board notes that although it has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.



I. Prior to December 10, 2008

The Veteran filed the instant claim for an increased rating in January 2008, stating that his back affected his ability to perform everyday tasks and that he was taking numerous prescriptions to minimize his constant pain and discomfort.  

Private treatment records in March 2007 show an assessment of lower back spasm.

The Veteran was afforded a VA examination in March 2008 in which he noted taking daily medication with some relief.  No incapacitation episodes were noted, and the Veteran did not have flare-ups.  The Veteran reported being able to walk one mile, had intermittent unsteadiness, and rarely fell.  The Veteran did not have IVDS.  Physical examination showed painful motion; range of motion testing showed flexion to 45 degrees and extension to 30 degrees with no change with repetition.  The examiner noted reduced range of motion due to pain, weakness, and lack of endurance.  The spine was not ankylosed.

Prior to December 10, 2008, the Veteran's low back disability warrants no more than the currently assigned 20 percent rating.  His range of motion showed forward flexion to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237, see also DeLuca, 8 Vet. App. 202.  In order to warrant the next higher rating of 40 percent, his forward flexion would need to be limited to no more than 30 degrees or ankylosis must be shown.  See id.  Neither is shown in the record.  As, the record does not show incapacitating episodes, evaluation under Diagnostic Code 5243 is not warranted.  38 C.F.R. § 4.71a.  Moreover, although the evidence shows that the Veteran has reduced range of motion due to pain, weakness, and lack of endurance, there was no additional limitation of motion on repetitive use and the Veteran did not report flare-ups.  Accordingly, the Veteran's functional impairment is fully contemplated by the currently assigned rating.  Thus, the preponderance of the evidence is against the assignment of a rating higher than 20 percent for the Veteran's low back disability prior to December 10, 2008.  38 C.F.R. § 4.7.



II. Since December 10, 2008

A VA consultation note on December 10, 2008, showed flexion to 30 degrees.

The Veteran submitted correspondence in April 2009, noting difficulty with dressing, putting on shoes and pants, an inability to sit or stand for any length of time, great difficulty in bending, an inability to do chores, severe pain and stiffness in the morning.

In response to the Board's remand, the Veteran was afforded a VA examination in January 2013 in which he reported constant low back pain, difficulty sitting, standing, and walking for a long time.  Physical examination showed flexion to 30 degrees with objective evidence of painful motion at 30 degrees and extension to 20 degrees with painful motion at 20 degrees with no change with repetition.  The examiner noted less movement than normal, pain on movement, tenderness or pain to palpation for joints, and guarding or muscle spasm of the spine.  Muscle strength testing was normal with no atrophy.  Reflex examination was normal.  

The Veteran stated in March 2013 that he was not able to get out of bed in the morning without excessive pain in the middle back area and in his right leg.  He stated that he was stiff until he got into a hot shower.  He stated that just sitting, standing, or walking for 10 minutes or more created spasms in his lower back.  He also reported no flexibility in his lower back and an inability to do any home maintenance.

Dr. L.B.O. submitted a statement in January 2015, in pertinent part, that the Veteran was being evaluated for documented spinal stenosis and was likely to always have a certain amount of chronic low back pain.  MRI findings showed worsening of degenerative changes at L4-5 in conjunction with congenital spinal canal stenosis leading to severe L4-5 spinal canal stenosis and moderate narrowing of the left foramen; persistent broad-based right /foraminal disc protrusion at L5-S1 leading to significant stenosis of the right lateral recess, and the disc may contact the traversing and exiting right S1 nerve roots.

Since December 10, 2008, the Veteran's low back disability warrants no more than the currently assigned 40 percent rating.  His range of motion showed forward flexion to 30 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237, see also DeLuca, 8 Vet. App. 202.  In order to warrant the next higher rating of 50 percent, ankylosis must be shown.  See id.  This is not shown in the record.  Thus, the preponderance of the evidence is against the assignment of a rating higher than 40 percent since December 10, 2008.  38 C.F.R. § 4.7.  Moreover, the evidence prior to December 10, 2008 did not show that the criteria for a 40 percent rating were met.  

Consideration has been given to assigning a further staged rating; however, at no time during the period in question has the disability warranted more than the assigned ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In addition to the medical evidence above, the Board has considered the lay evidence in the form of the Veteran's correspondence.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even affording the Veteran and his lay statements full competence and credibility, nothing in the statements shows impairment more closely approximating the criteria for higher staged ratings.  

Other Consideration

In reaching these conclusions, the Board has also considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b) (1) (2015); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In the case at hand, the record reflects that the manifestations of the disability of the low back are not in excess of those contemplated by the schedular criteria.  The Board finds that the rating criteria for the Veteran's service-connected low back disability adequately contemplate the level of impairment that is demonstrated in the evidence of record.  The Veteran's reported symptoms for the low back consist of symptoms to include spasms, pain, weakness, lack of endurance, limited motion, and interference with standing and sitting which are contemplated by the rating schedule.  These symptoms fall squarely within the applicable rating criteria.  The Veteran has not described any exceptional or unusual features associated with the service-connected disability being rated herein. 

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service connected for ischemic heart disease, major depression associated with degenerative arthritis, degenerative arthritis of the lumbar spine, right and left trochanteric bursitis, and radiculopathy of the right lower extremity.  The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.


ORDER

Entitlement to a disability rating in excess of 20 percent prior to December 10, 2008, and in excess of 40 percent thereafter for degenerative arthritis of the lumbar spine is denied.


REMAND

As noted above, a March 2013 rating decision granted service connection for RLE radiculopathy and indicated the issue was ancillary and intertwined with the issue decided herein.  The Board observes that, following the decision, the RO did not include the issue in the supplemental statement of the case.  Therefore, remand is required for the AOJ to issue a supplemental statement of the case with regard to this issue.

Moreover, the Board notes that the RO granted a 10 percent disability rating for IHD from December 15, 2008, and a 60 percent rating from January 11, 2010.  However, evaluation of the Veteran during the period from 2008 to 2010 is lacking.  Therefore, the Board finds that a retrospective evaluation is required for the purposes of obtaining competent medical evidence as to the Veteran's IHD disability level, per the applicable rating criteria, during this timeframe. 

Finally, a determination as to entitlement to a TDIU requires an accurate assessment of the functional impairment associated with all the Veteran's service-connected disabilities.  For this reason, a remand is needed.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA heart examination to provide information concerning the functional impairment that results from his service-connected IHD, and a retrospective opinion concerning the severity of the disability for the period from December 2008 to January 2010.  Forward the Veteran's claim file, and provide access to the electronic claims file, to a VA examiner for review.  The examiner should consider the Veteran's lay statements, as well as VA and private treatment records. 

The examiner should provide information as to the METS level during the period from December 2008 to January 2010 and any other manifestations of the service-connected heart disorder.  

The claims file, to include a copy of this Remand, should be made available to the examiner for review, and the examiner should note such review.  A complete rationale should be provided for any opinion given.  The opinion should be based on examination findings, historical records, and medical principles.  

If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The examiner should also provide information concerning the functional impairment that results from the service-connected heart disability that may affect his ability to function and perform tasks in a work setting.
 
2.  Schedule the Veteran for a VA medical examination to provide information concerning the functional impairment that results from the other service-connected disabilities (i.e., major depression associated with degenerative arthritis, degenerative arthritis of the lumbar spine, right and left trochanteric bursitis, and radiculopathy of the right lower extremity) that may affect his ability to function and perform tasks in a work setting.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  The examiner should confirm that the record was reviewed in the examination report. 

3.  Thereafter, the issues remaining on appeal should be adjudicated.  If the benefits sought on appeal remain denied, the Veteran and the representative should be provided with a supplemental statement of the case. Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. S. TOTH
	Veterans Law Judge, Board of Veterans' Appeals	


Department of Veterans Affairs


